824 F.2d 976
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Waddell REESE, Petitioner,v.DEPARTMENT OF the AIR FORCE, Respondent.
Appeal No. 87-3112.
United States Court of Appeals, Federal Circuit.
April 13, 1987.

Before RICH, Circuit Judge, NICHOLS, Senior Circuit Judge, and SMITH, Circuit Judge.
PER CURIAM.

DECISION

1
The final decision of the Merit Systems Protection Board (board), docket No. SE07528610026, dated August 13, 1986, denying review of the presiding official's decision of February 19, 1986, which upheld the removal of Waddell Reese (Reese) by the Department of the Air Force (agency), is affirmed.

OPINION

2
The agency removed Reese on the basis of four charges:  transporting stolen goods from on-base to off-base, transporting Filipino nationals in possession of tax-free goods from on-base to off-base, willful disregard of a direct order, and deliberate misrepresentation and falsification of material facts in connection with matters under official investigation.  The presiding official sustained the last three charges, finding that the agency had failed to support the first with a preponderance of the evidence.


3
Reese attacks the board's decision as unsupported by substantial evidence.  He claims that some of the witnesses lied or were unreliable.  However, the presiding official made a determination that the agency's witnesses were more credible than Reese's denials, and such determinations are largely unreviewable by this court.   Hambsch v. Department of the Treasury, 796 F.2d 430, 436 (Fed.Cir.1986).


4
We must affirm the board's decision because we find it to be supported by substantial evidence, and not arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.  5 U.S.C. Sec. 7703(c) (1982);  see Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (Fed.Cir.1984).